El Juez Asociado Señor Audrey,
emitió la opinión del tribunal.
En este) pleito fueron embargadas varias fincas para ase-guramiento de la sentencia que obtuviese el demandante. Los demandados prestaron fianza para que 'el embargo fuese levantado pero no fué aprobada por la corte inferior y contra esa resolución interpusieron apelación en 20 de diciembre de 1927.
También solicitaron los demandados que el embargo fuese limitado a algunas de las fincas embargadas, petición que fué negada por la corte y contra esa resolución también apelaron en 17 de enero de 1928.
Ahora nos pide la parte apelada que desestimemos esas apelacio7ies por resultar académicas por haber sido levantado totalmente el embargo de bienes en virtud de nueva fianza que han presentado con tal fin los demandados y que fué aprobada por la corte inferior el 27 de abril último, según acredita con certificación que nos presenta.
Habiendo presentado nueva fianza los demandados para el levantamiento del embargo; habiendo sido aprobada; y habiendo sido levantado totalmente el embargo que fué hecho en las fincas de los demandados, resulta en verdad académica la apelación sobre si la primera fianza para que el embargo fuese levantado debió ser aprobada, tanto más cuanto que la. presentación de la segunda fianza suficiente, parece ser un *371acto de reconocimiento de qne la anterior no lo era; y tam-bién es académica ahora la otra apelación, porque levantado en todas las fincas el embargo que fué hecho en ellas, no puede tener resultado práctico el que resolvamos si fué errónea la resolución que no accedió a la limitación del embargo.

Las apelaciones interpuestas deb’en ser desestimadas.